—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 18, 1996, which denied his motion to compel the defendant Staley Elevator Co. to produce additional witnesses for deposition and to compel that defendant to produce certain documents.
Ordered that the order is affirmed, with costs.
Because the plaintiffs counsel failed to provide the required affirmation of a good faith effort to resolve the disclosure dispute (see, 22 NYCRR 202.7 [a] [2]), the court properly denied the plaintiffs motion insofar as it sought to compel the defendant Staley Elevator Co. (hereinafter Staley) to produce certain documents (see, Koelbl v Harvey, 176 AD2d 1040; Eaton v Chahal, 146 Misc 2d 977, 982-983). Moreover, the court properly denied the plaintiffs motion insofar as it sought to compel Staley to produce additional witnesses for deposition since the plaintiff failed to make a detailed showing of the necessity for taking further depositions (Defina v Brooklyn Union Gas Co., 217 AD2d 681, 682; Colicchio v City of New York, 181 AD2d 528, 529). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.